

116 SRES 747 IS: Expressing the sense of the Senate condemning the politicization of the 25th Amendment to the Constitution of the United States by the Speaker of the House of Representatives. 
U.S. Senate
2020-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 747IN THE SENATE OF THE UNITED STATESOctober 19, 2020Mrs. Loeffler (for herself, Mr. Tillis, and Mr. Cramer) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing the sense of the Senate condemning the politicization of the 25th Amendment to the Constitution of the United States by the Speaker of the House of Representatives. Whereas the 25th Amendment to the Constitution of the United States (referred to in this preamble as the 25th Amendment) states, in section 4, Whenever the Vice President and a majority of either the principal officers of the executive departments or of such other body as Congress may by law provide, transmit to the President pro tempore of the Senate and the Speaker of the House of Representatives their written declaration that the President is unable to discharge the powers and duties of his office, the Vice President shall immediately assume the powers and duties of the office as Acting President.;Whereas the 25th Amendment was drafted in the wake of the death of President John F. Kennedy and was intended to provide for a clear path of succession in the event of the President’s death or inability to discharge the powers and duties of his office, and not as a political tool to remove a duly elected President in the absence of just cause;Whereas the Speaker of the House of Representatives intends to introduce legislation creating a Commission on Presidential Capacity to Discharge the Powers and Duties of the Office for the purposes of removing President Donald J. Trump from office under section 4 of the 25th Amendment;Whereas the Speaker of the House of Representatives has failed to put forward a just cause for invoking the 25th Amendment;Whereas the proposed actions by the Speaker of the House of Representatives are an unprecedented attempt to remove a duly elected President;Whereas the Speaker of the House Representatives and the Democratic Caucus of the House of Representatives have undertaken a multi-year campaign to delegitimize the duly elected President of the United States and overturn the results of the 2016 Presidential election, and in the course of this campaign have wasted taxpayer dollars and weaponized House resources, including committee and floor time, that could have otherwise been used to help the people of the United States;Whereas the Speaker of the House of Representatives is politicizing the 25th Amendment and the health of the United States President during a global pandemic in order to influence the upcoming November elections;Whereas the Speaker of the House of Representatives has failed to negotiate in good faith in regard to providing COVID–19 relief to the people of the United States;Whereas the Speaker of the House of Representatives is politicizing the 25th Amendment and the health of the United States President in order to increase leverage on negotiations involving COVID–19 relief;Whereas the Speaker of the House of Representatives is abusing the power of the House of Representatives, violating the intent of the 25th Amendment for political purposes, and misusing taxpayer dollars;Whereas the Speaker of the House of Representatives is degrading the office she holds and conducting herself in a manner that does not reflect creditably on the House of Representatives; andWhereas, if allowed to stand, this action by the Speaker of the House of Representatives would set a dangerous precedent for the constitutional system of Government in the United States: Now, therefore, be itThat the Senate disapproves of the statements and actions of the Speaker of the House of Representatives and the Democratic Caucus of the House of Representatives for politicizing the 25th Amendment of the Constitution of the United States.